Exhibit 10.15

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

   

 

   

 

   

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Adicet Bio, Inc. 2015 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number

                                       
                                         
                                         
                                                          

Date of Award

                                       
                                         
                                         
                                                          

Vesting Commencement Date

                                       
                                         
                                         
                                                          

Exercise Price per Share

  $                                     
                                         
                                         
                                                        

Total Number of Shares Subject to the Option (the “Shares”)

                                       
                                         
                                         
                                                          

Total Exercise Price

  $                                     
                                         
                                         
                                                        

Type of Option:

                Incentive Stock Option                
Non-Qualified Stock Option

Expiration Date:

                                       
                                         
                                         
                                                          

Post-Termination Exercise Period:

  Three (3) Months

Vesting Schedule:

This Option is immediately exercisable although the Shares issued upon exercise
of the Option will be subject to the restrictions on transfer and a right of
repurchase at the Exercise Price per Share, in favor of the Company, as
described in Section 16 of the Option Agreement (the “Repurchase Right”). For
purposes of this Notice and the Option Agreement, the term “vest” shall mean,
with respect to any Shares, that such Shares (whether subject to the Option or
acquired upon exercise of the Option) are no longer subject to the Repurchase
Right, provided, however, that such Shares shall remain subject to other
restrictions on transfer set forth in the Option Agreement or the Plan. Shares
that have not vested are deemed “Restricted Shares. If the Grantee would become
vested in a fraction of a Share, such Share shall not vest until the Grantee
becomes vested in the entire Share.

 

1



--------------------------------------------------------------------------------

Subject to the Grantee’s Continuous Service and the other limitations set forth
in this Notice, the Plan and the Option Agreement, the Repurchase Right shall
lapse in accordance with the following schedule:

[25% of the Shares subject to the Option shall vest twelve (12) months after the
Vesting Commencement Date, and 1/36th of the remaining unvested Shares subject
to the Option shall vest on each of the next thirty-six (36) monthly
anniversaries of the Vesting Commencement Date thereafter.]1

[1/48th of the Shares subject to the Option shall vest on each monthly
anniversary of the Vesting Commencement Date.]2

During any authorized leave of absence, the vesting of the Shares shall be
suspended after the leave of absence exceeds a period of three (3) months.
Vesting of the Shares shall resume upon the Grantee’s termination of the leave
of absence and return to Continuous Service. The Vesting Schedule of the Shares
shall be extended by the length of the suspension.

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

[Remainder of Page Left Intentionally Blank]

 

 

1 

Insert for new-hire grants.

2 

Insert for refresh grants.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

ADICET BIO, INC., a Delaware corporation By:  

                                         

Name:  

                     

Title:  

 

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 23 of the Option Agreement. The Grantee further agrees
to the venue selection in accordance with Section 24 of the Option Agreement.
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.

 

Dated:                                                                  Signed:
                                         
                                           Grantee

 

4



--------------------------------------------------------------------------------

Award Number:                    

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

IMMEDIATELY EXERCISABLE STOCK OPTION AWARD AGREEMENT

1.    Grant of Option. Adicet Bio, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”) and the Company’s 2015 Stock Incentive
Plan, as amended from time to time (the “Plan”), which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Option Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

2.    Exercise of Option.

(a)    Right to Exercise. The Option shall be immediately exercisable during its
term in accordance with the applicable provisions of the Plan and this Option
Agreement. The Option shall be subject to the provisions of Section 11 of the
Plan relating to the exercisability or termination of the Option in the event of
a Corporate Transaction. The Grantee shall be subject to reasonable limitations
on the number of requested exercises during any monthly or weekly period as
determined by the Administrator. In no event shall the Company issue fractional
Shares.

(b)    Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The

 

1



--------------------------------------------------------------------------------

Option shall be deemed to be exercised upon receipt by the Company of such
notice accompanied by the Exercise Price and all applicable withholding taxes,
which, to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 4(d), below, to the extent such procedure is available to the Grantee
at the time of exercise and such an exercise would not violate any Applicable
Law.

(c)    Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Grantee incident to the
receipt of Shares. Upon exercise of the Option, the Company or the Grantee’s
employer may offset or withhold (from any amount owed by the Company or the
Grantee’s employer to the Grantee) or collect from the Grantee or other person
an amount sufficient to satisfy such tax withholding obligations. Furthermore,
in the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.

3.    Grantee’s Representations. The Grantee understands that neither the Option
nor the Shares exercisable pursuant to the Option have been registered under the
Securities Act of 1933, as amended or any United States securities laws. In the
event the Shares purchasable pursuant to the exercise of the Option have not
been registered under the Securities Act of 1933, as amended, at the time the
Option is exercised, the Grantee shall, if requested by the Company,
concurrently with the exercise of all or any portion of the Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Exhibit B.

4.    Method of Payment. Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:

(a)    cash;

(b)    check;

(c)    if the exercise occurs on or after the Registration Date, surrender of
Shares held for the requisite period, if any, necessary to avoid a charge to the
Company’s earnings for financial reporting purposes, or delivery of a properly
executed form of attestation of ownership of Shares as the Administrator may
require which have a Fair Market Value on the date of surrender or attestation
equal to the aggregate Exercise Price of the Shares as to which the Option is
being exercised; or

(d)    if the exercise occurs on or after the Registration Date, payment through
a broker-dealer sale and remittance procedure pursuant to which the Grantee
(i) shall provide

 

2



--------------------------------------------------------------------------------

written instructions to a Company-designated brokerage firm to effect the
immediate sale of some or all of the purchased Shares and remit to the Company
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares and (ii) shall provide written directives to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction.

5.    Restrictions on Exercise. The Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any Applicable Laws. In addition, the Option may not be exercised
until such time as the Plan has been approved by the stockholders of the
Company. If the exercise of the Option within the applicable time periods set
forth in Sections 6, 7 and 8 of this Option Agreement is prevented by the
provisions of this Section 5, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the Expiration Date set forth in
the Notice.

6.    Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice.
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect and the Option shall continue to vest in accordance with
the Vesting Schedule set forth in the Notice; provided, however, with respect to
any Incentive Stock Option that shall remain in effect after a change in status
from Employee to Director or Consultant, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
such change in status. Except as provided in Sections 7 and 8 below, to the
extent that the Option was unvested on the Termination Date, or if the Grantee
does not exercise the vested portion of the Option within the Post-Termination
Exercise Period, the Option shall terminate.

7.    Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.

 

3



--------------------------------------------------------------------------------

8.    Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 9 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months commencing on the
date of death (but in no event later than the Expiration Date). To the extent
that the Option was unvested on the date of death, or if the vested portion of
the Option is not exercised within the time specified herein, the Option shall
terminate.

9.    Transferability of Option. The Option, if an Incentive Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of the Grantee only by
the Grantee. The Option, if a Non-Qualified Stock Option, may not be transferred
in any manner other than by will or by the laws of descent and distribution,
provided, however, that a Non-Qualified Stock Option may be transferred during
the lifetime of the Grantee by gift or pursuant to a domestic relations order to
members of the Grantee’s Immediate Family to the extent and in the manner
determined by the Administrator. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised
(a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

10.    Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

11.    Transfer Restrictions for Unvested Shares. The Shares sold to the Grantee
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Grantee prior to the date that the
Shares become vested pursuant to the Vesting Schedule set forth in the Notice.
Any attempt to transfer Shares in violation of this Section 11 will be null and
void and will be disregarded. After the Shares vest, the Shares will remain
subject to the Company’s Right of First Refusal as set forth in Section 12.

12.    Company’s Right of First Refusal. The Grantee acknowledges and agrees
that the Shares are subject to a right of first refusal (“Right of First
Refusal”) as set forth in the Bylaws of the Company, which Right of First
Refusal is incorporated herein by reference irrespective of whether the Bylaws
are amended at some future date to remove the Right of First Refusal therefrom,
and that, except in compliance with such Right of First Refusal, neither the
Grantee nor a transferee (either being sometimes referred to herein as the
“Holder”) shall sell, hypothecate, encumber or otherwise transfer any Shares or
any right or interest therein.

 

4



--------------------------------------------------------------------------------

13.    Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Option Agreement, the Grantee agrees, immediately upon
receipt of the certificate(s) for the Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit C, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Shares have not vested
pursuant to the Vesting Schedule set forth in the Notice or are subject to the
Company’s Right of First Refusal, with the authority to take all such actions
and to effectuate all such transfers and/or releases as may be necessary or
appropriate to accomplish the objectives of this Option Agreement in accordance
with the terms hereof. The Grantee hereby acknowledges that the appointment of
the Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Option Agreement and that such appointment is coupled
with an interest and is accordingly irrevocable. The Grantee agrees that the
Restricted Shares may be held electronically in a book entry system maintained
by the Company’s transfer agent or other third-party and that all the terms and
conditions of this Section 13 applicable to certificated Restricted Shares will
apply with the same force and effect to such electronic method for holding the
Restricted Shares. The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto. The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of all Shares and termination of the Company’s Right of First Refusal, the
escrow holder will, upon request, transmit to the Grantee the certificate
evidencing such Shares.

14.    Additional Securities. Any securities or cash received (other than a
regular cash dividend) as the result of ownership of the Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of any
transaction described in Section 10 or 11 of the Plan, shall be subject to the
same conditions and restrictions as the Shares with respect to which they were
issued, including, without limitation, the Vesting Schedule set forth in the
Notice, Right of First Refusal and the Repurchase Right and retained in escrow
in the same manner as the Shares with respect to which they relate. The Grantee
shall be entitled to direct the Company to exercise any warrant or option
received as Additional Securities upon supplying the funds necessary to do so,
in which event the securities so purchased shall constitute Additional
Securities, but the Grantee may not direct the Company to sell any such warrant
or option. If Additional Securities consist of a convertible security, the
Grantee may exercise any conversion right, and any securities so acquired shall
constitute Additional Securities. Appropriate adjustments to reflect the
distribution of Additional Securities shall be made to the price per share to be
paid upon the exercise of the Repurchase Right in order to reflect the effect of
any such transaction upon the Company’s capital structure. In the event of any
change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

 

5



--------------------------------------------------------------------------------

15.    Distributions. Subject to Section 14 and Section 16(e), the Company shall
disburse to the Grantee all regular cash dividends with respect to the Shares
and Additional Securities (whether vested or not), less any applicable
withholding obligations.

16.    Company’s Repurchase Right.

(a)    Grant of Repurchase Right. The Company is hereby granted the right (the
“Repurchase Right”), exercisable at any time during the nine (9) month period
following the Termination Date, to repurchase all or any portion of the Shares
that have not vested pursuant to the terms of the Vesting Schedule purchased
upon exercise of the Option (the “Share Repurchase Period”).

(b)    Exercise of the Repurchase Right. The Repurchase Right shall be
exercisable by written notice delivered to the Grantee prior to the expiration
of the Share Repurchase Period. The notice shall indicate the number of Shares
to be repurchased and the date on which the repurchase is to be effected, such
date to be not later than the last day of the Share Repurchase Period. On the
date on which the repurchase is to be effected, the Company and/or its assigns
shall pay to the Grantee in cash or cash equivalents (including the cancellation
of any purchase-money indebtedness) an amount equal to the lesser of the
Exercise Price per Share previously paid by the Grantee to the Company for such
Shares and the Fair Market Value per Share on the date on which the repurchase
is to be effected. Upon such payment or deposit into escrow for the benefit of
the Grantee, the Company and/or its assigns shall become the legal and
beneficial owner of the Shares being repurchased and all rights and interest
thereon or related thereto, and the Company shall have the right to transfer to
its own name or its assigns the number of Shares being repurchased, without
further action by the Grantee.

(c)    Assignment. Whenever the Company shall have the right to purchase Shares
under this Repurchase Right, the Company may designate and assign one or more
employees, officers, directors or stockholders of the Company or other persons
or organizations, to exercise all or a part of the Company’s Repurchase Right.

(d)    Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Shares for which it is not timely exercised.

(e)    Additional Shares or Substituted Securities. In the event of any
transaction described in Sections 10 or 11 of the Plan, the Repurchase Right
shall apply to the new capital stock or other property (including cash paid
other than as a regular cash dividend) received in exchange for the Shares in
consummation of any such transaction and such stock or property shall be deemed
Additional Securities for purposes of this Option Agreement, but only to the
extent the Shares are at the time covered by such Repurchase Right. Appropriate
adjustments shall be made to the price per share payable upon exercise of the
Repurchase Right to reflect the effect of any such transaction.

17.    Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Option Agreement, the Notice or the
Plan, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

6



--------------------------------------------------------------------------------

18.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Option Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.

19.    Tax Consequences.

(a)    The Grantee may incur tax liability as a result of the Grantee’s purchase
or disposition of the Shares. THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

(b)    Notwithstanding the Company’s good faith determination of the Fair Market
Value of the Company’s Common Stock for purposes of determining the Exercise
Price Per Share of the Option as set forth in the Notice, the taxing authorities
may assert that the Fair Market Value of the Common Stock on the Date of Award
was greater than the Exercise Price Per Share. If designated in the Notice as an
Incentive Stock Option, the Option may fail to qualify as an Incentive Stock
Option if the Exercise Price Per Share of the Option is less than the Fair
Market Value of the Common Stock on the Date of Award. In addition, under
Section 409A of the Code, if the Exercise Price Per Share of the Option is less
than the Fair Market Value of the Common Stock on the Date of Award, the Option
may be treated as a form of deferred compensation and the Grantee may be subject
to an acceleration of income recognition, an additional 20% tax, plus interest
and possible penalties. The Company makes no representation that the Option will
comply with Section 409A of the Code and makes no undertaking to prevent
Section 409A of the Code from applying to the Option or to mitigate its effects
on any deferrals or payments made in respect of the Option. The Grantee is
encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.

20.    Lock-Up Agreement.

(a)    Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or such shorter or
longer period of time as the Lead Underwriter shall specify. The Grantee further
agrees to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to such Common Stock subject to the lock-up period
until the end of such period. The Company and the Grantee acknowledge that each
Lead Underwriter of a public offering of the Company’s stock, during the period
of such offering and for the lock-up period thereafter, is an intended
beneficiary of this Section 20.

 

7



--------------------------------------------------------------------------------

(b)    No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 20(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 20 may not be amended or waived except with the
consent of the Lead Underwriter.

21.    Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

22.    Construction. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

23.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

24.    Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 9 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Option Agreement shall be brought
in the United States District Court for the Northern District of California (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a California state court in the County of San Francisco) and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
If any one or more provisions of this Section 24 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

25.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an

 

8



--------------------------------------------------------------------------------

internationally recognized express mail courier service or upon deposit in the
United States mail by certified mail (if the parties are within the United
States), with postage and fees prepaid, addressed to the other party at its
address as shown in these instruments, or to such other address as such party
may designate in writing from time to time to the other party.

26.    Confidentiality. To the extent required by Applicable Law, the Company
shall provide to the Grantee, during the period the Option is outstanding,
copies of financial statements of the Company at least annually. The Grantee
understands and agrees that such financial statements are confidential and shall
not be disclosed by the Grantee, to any entity or person, for any reason, at any
time, without the prior written consent of the Company, unless required by law.
If disclosure of such financial statements is required by law, whether through
subpoena, request for production, deposition, or otherwise, the Grantee promptly
shall provide written notice to Company, including copies of the subpoena,
request for production, deposition, or otherwise, within five (5) business days
of their receipt by the Grantee and prior to any disclosure so as to provide
Company an opportunity to move to quash or otherwise to oppose the disclosure.
Notwithstanding the foregoing, the Grantee may disclose the terms of such
financial statements to his or her spouse or domestic partner, and for
legitimate business reasons, to legal, financial, and tax advisors.

END OF AGREEMENT

 

9



--------------------------------------------------------------------------------

EXHIBIT A

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

EXERCISE NOTICE

[COMPANY ADDRESS]

Attention: Secretary

1.    Effective as of today,                      the undersigned (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase
                     shares of the Common Stock (the “Shares”) of Adicet Bio,
Inc. (the “Company”) under and pursuant to the Company’s 2015 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the [    ] Incentive
[    ] Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and
Notice of Stock Option Award (the “Notice”) dated                     . Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.

2.    Representations of the Grantee. The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

3.    Rights as Stockholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

The Grantee shall enjoy rights as a stockholder until such time as the Grantee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal or the Repurchase Right. Upon such exercise, the Grantee shall
have no further rights as a holder of the Shares so purchased except the right
to receive payment for the Shares so purchased in accordance with the provisions
of the Option Agreement, and the Grantee shall forthwith cause the
certificate(s) evidencing the Shares so purchased to be surrendered to the
Company for transfer or cancellation.

4.    Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) of the Option Agreement.

5.    Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

1



--------------------------------------------------------------------------------

6.    Tax Election; Taxes. The Grantee shall provide the Company with a copy of
any timely filed 83(b) Election relating to the purchase of the Shares. If the
Grantee makes a timely 83(b) Election, the Grantee shall immediately pay the
Company (or the Related Entity that employs the Grantee) the amount necessary to
satisfy any applicable federal, state, and local income and employment tax
withholding obligations. If the Grantee does not make a timely 83(b) Election,
the Grantee shall, either at the time that the restrictions lapse under the
Option Agreement and the Plan or at the time withholding is otherwise required
by Applicable Law, pay the Company (or the Related Entity that employs the
Grantee) the amount necessary to satisfy any applicable federal, state, and
local income and employment tax withholding obligations. In addition, the
Grantee agrees to satisfy all other applicable federal, state and local income
and employment tax withholding obligations and herewith delivers to the Company
the full amount of such obligations or has made arrangements acceptable to the
Company to satisfy such obligations. In the case of an Incentive Stock Option,
the Grantee also agrees, as partial consideration for the designation of the
Option as an Incentive Stock Option, to notify the Company in writing within
thirty (30) days of any disposition of any shares acquired by exercise of the
Option if such disposition occurs within two (2) years from the Date of Award or
within one (1) year from the date the Shares were transferred to the Grantee.

7.    Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A REPURCHASE RIGHT HELD BY THE ISSUER
OR ITS ASSIGNEE(S) AS SET FORTH IN THE OPTION AGREEMENT BETWEEN THE ISSUER AND
THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST
REFUSAL AND REPURCHASE RIGHT ARE BINDING ON TRANSFEREES OF THESE SHARES.

8.    Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of

 

2



--------------------------------------------------------------------------------

the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Exercise Notice shall be binding upon the
Grantee and his or her heirs, executors, administrators, successors and assigns.

9.    Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

10.    Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

11.    Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

12.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

13.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.

14.    Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

Submitted by:   Accepted by: GRANTEE:     ADICET BIO, INC. By:  

                                                               
                       

    By:  

 

Name:  

 

    Name:  

                                                                               

      Title:  

 

Address:   Address:

                                                               
                                  

   

                                                               
                                      

                                                               
                                  

   

                                                               
                                      

                                                               
                                  

   

                                                               
                                       

 

4



--------------------------------------------------------------------------------

EXHIBIT B

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE:   

 

   COMPANY:    ADICET BIO, INC.    SECURITY:    COMMON STOCK   
NUMBER OF SHARES:   

 

                        DATE:   

 

  

In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:

(a)    Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Grantee is
acquiring these Securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

(b)    Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. Grantee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Grantee further acknowledges and understands that the Company is under no
obligation to register the Securities. Grantee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.

(c)    Grantee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Grantee, the exercise will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the Securities exempt under Rule 701 may be
resold, except in the case of affiliates, such Securities may be resold subject
to the satisfaction of the applicable conditions specified by Rule 144,
including: (1) the availability of certain public information about the Company,
(2) the amount of Securities being sold during any three month period not
exceeding specified limitations, (3) the resale being made in an unsolicited
“broker’s transaction,” in transactions directly with a “market maker” or
“riskless principal transactions” (as said terms are defined under the
Securities Exchange Act of 1934) and (4) the timely filing of a Form 144, if
applicable.

 

1



--------------------------------------------------------------------------------

In the event that the Company does not qualify under Rule 701 at the time of the
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require: the
availability of current public information about the Company; the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and, in the case of the sale of
Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.

(d)    Grantee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Grantee understands that no assurances can be given that any
such other registration exemption will be available in such event.

(e)    Grantee represents that Grantee is a resident of the state of
                    .

 

Signature of Grantee: By:                                     
                                    Date:                                     
                                 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                     ,                      (        ) shares of the Common
Stock of Adicet Bio, Inc., a Delaware corporation (the “Company”), standing in
his name on the books of, represented by Certificate No.              herewith,
and does hereby irrevocably constitute and appoint the Secretary of the Company
attorney to transfer the said stock in the books of the Company with full power
of substitution.

DATED:                                                      

 

By:                                     
                                          (Signature)

 

3



--------------------------------------------------------------------------------

EXHIBIT D

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to the Internal Revenue Code,
to include in gross income for calendar year              the amount of any
compensation taxable in connection with the taxpayer’s receipt of the property
described below:

1.    The name, address, taxpayer identification number and taxable year of the
undersigned are:

 

TAXPAYER’S NAME

                                        
                                            

TAXPAYER’S SOCIAL SECURITY NO.:

                                        
                                            

TAXABLE YEAR:

   Calendar Year             

ADDRESS:

                                        
                                               
                                                                               
                                           
                                            

2.    The property which is the subject of this election is                     
shares of common stock of Adicet Bio, Inc.

3.    The property was transferred to the undersigned on                     ,
            .

4.    The property is subject to the following restrictions: The property is
subject to a repurchase right pursuant to which the issuer has the right to
acquire the property at the lesser of the original purchase price or the fair
market value of the property if for any reason taxpayer’s employment or service
with the issuer is terminated. The issuer’s repurchase right lapses in a series
of periodic installments.

5.    The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is: $         per share x                     shares =
$        .

6.    The undersigned paid $         per share x             shares for the
property transferred or a total of $        .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.

The undersigned will file this election with the Internal Revenue Service office
to which the undersigned files the undersigned’s annual income tax return not
later than 30 days after the date of transfer of the property. Additionally, the
undersigned will include a copy of the election with the undersigned’s income
tax return for the taxable year in which the property is transferred.

 

Dated:                                                                          

 

    Taxpayer

 

1



--------------------------------------------------------------------------------

The property described in the above Section 83(b) election is comprised of
shares of common stock acquired pursuant to the exercise of an incentive stock
option under Section 422 of the Internal Revenue Code (the “Code”). Accordingly,
the purpose of this election is to have the alternative minimum taxable income
attributable to the purchased shares measured by the amount by which the fair
market value of such shares at the time of their transfer to the Taxpayer
exceeds the purchase price paid for the shares. In the absence of this election,
such alternative minimum taxable income would be measured by the spread between
the fair market value of the purchased shares and the purchase price which
exists on the various lapse dates in effect for the forfeiture restrictions
applicable to such shares.

THIS PAGE 2 IS TO BE ATTACHED TO ANY SECTION 83(b) ELECTION FILED IN CONNECTION
WITH THE EXERCISE OF AN INCENTIVE STOCK OPTION.

 

2